UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4731


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CENIN GERARDO POSADA,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. James R. Spencer, Senior District Judge. (3:15-cr-00179-JRS-1)


Submitted: June 12, 2017                                          Decided: June 21, 2017


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Caroline S. Platt, OFFICE OF THE
FEDERAL PUBLIC DEFENDER, Valencia D. Roberts, Assistant Federal Public
Defender, Alexandria, Virginia, for Appellant. Stephen David Schiller, Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cenin Gerardo Posada pled guilty without a plea agreement to illegal reentry by a

deported felon, 8 U.S.C. § 1326(a), (b)(1) (2012), and was sentenced to 37 months in

prison. Posada appeals. His attorney has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967), arguing that the sentence is unreasonable, but

concluding that there are no meritorious issues for appeal. Posada was advised of his

right to file a pro se supplemental brief but has not filed such a brief. We affirm.

       The district court properly calculated Posada’s Guidelines range, considered the

18 U.S.C. § 3553(a) (2012) factors and the arguments of the parties, and provided a

sufficiently individualized assessment based on the facts of the case. We conclude that

Posada’s sentence, which falls within his Guidelines range of 37-46 months, is

procedurally reasonable.     Additionally, given the totality of the circumstances, the

sentence is substantively reasonable. See Gall v. United States, 552 U.S. 38, 51 (2007);

United States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009).

       Pursuant to Anders, we have reviewed the entire record and have found no

meritorious issues for appeal. Accordingly, we affirm. This court requires that counsel

inform Posada, in writing, of the right to petition the Supreme Court of the United States

for further review. If Posada requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this court for leave to

withdraw from representation. Counsel’s motion must state that a copy thereof was

served on Posada.      We dispense with oral argument because the facts and legal



                                              2
contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                        AFFIRMED




                                         3